DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Finality Withdrawn
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action filed 03/08/2022 is withdrawn.
Acknowledgement of Appeal Brief
	The following office action is in response to the applicant’s Pre-Brief Brief request filed 02/03/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2, 4-10, 12-15 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1 and 9, the last limitation (i.e. starting with “a structural configuration of the OSS foreshortening controller […]”, includes the phrase “and/or” throughout the limitation. Therefore, it is unclear whether the OSS foreshortening controller is intended to perform all of the functions (i.e. and) within the limitation or at least one of the functions (i.e. or). The examiner recommends clarifying which functions are being performed by the structural configuration of the OCC foreshortening controller.
Regarding claims 2, 4-10, 12-15, due to their dependence on claims 1 and 9 respectively, these claims inherit the rejection under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-10, 12-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable by Verstege et al. US 20170281293 A1 “Verstege” and further in view of Duindam et al. US 20130303893 A1 “Duindam”.
Regarding claims 1, 9 and 16, Verstege discloses “An optical shape sensing (OSS) foreshortening detection system, comprising:” (Claim 1) (“FIG. 1 shows schematically and exemplarily an embodiment of an interventional system 100 comprising an optical-shape-sensing-enabled interventional device 125 and a processing system 200. The interventional device 125 is configured for being arranged within a subject 110. The interventional system 100 comprises: an optical shape sensing unit 120 that is configured to provide optical shape sensing data for at least a part of the interventional device 125 by means of an optical fiber embedded within the interventional device 125 and a light source (not shown)” [0071]. Since the interventional system 100 includes an optical shape sensing unit 120 that can provide optical shape sensing data for at least a part of the interventional device 125, under broadest reasonable interpretation, interventional system 100 constitutes an optical shape sensing (OSS) foreshortening detection system.);
“an interventional device including an integration of an OSS sensor and at least one interventional tool” (Claim 1) (“The interventional system 100 comprises: an optical shape sensing unit 120 that is configured to provide optical shape sensing data for at least a part of the interventional device 125 by means of an optical fiber embedded within the interventional device 125 and a light source (not shown)” [0071]. The optical shape sensing unit 120, in this case, constitutes an OSS sensor. As shown in FIG. 1, the optical shape sensing unit 120 is located within the interventional device 125. Furthermore, Verstege discloses “Interventional device 125 may comprise, e.g., an elongated device such as e.g. a catheter” [0072]. A catheter is an interventional tool that can be used within the body of a subject. Therefore, since the interventional device 125 can include a catheter and the optical shape sensing unit 120 is embedded within the interventional device as shown in FIG. 1, under broadest reasonable interpretation, the interventional device includes an integration of an OSS sensor and at least one interventional tool.); 
“wherein the OSS sensor is structurally configured to generate shape sensing data informative of a shape of the OSS sensor” (Claim 1) (“Having tracked the shape (i.e. individual positions and/or locations) of the interventional device by means of optical shape sensing, an optical shape sensing unit acquires a wealth of data, referred to herein as “optical shape sensing data” [0011] and “an optical shape sensing unit 120 that is configured to provide optical shape sensing data for at least a part of the interventional device 125 by means of an optical fiber embedded within the interventional device 125” [0071]. Since the optical shape sensing unit is configured to track the shape of the interventional device by acquiring and providing optical shape sensing data for at least a part of the interventional device 125, under broadest reasonable interpretation, the OSS sensor (i.e. the optical shape sensing unit 120) had to have been structurally configured to generate shape sensing data informative of a shape of the OSS sensor.); and 
“An OSS foreshortening detection device for an interventional device including an integration of an OSS sensor and at least one interventional tool, the OSS sensor for generating shape sensing data informative of a shape of the OSS sensor, the OSS foreshortening detection device comprising:” (Claim 9) (“FIG. 1 shows schematically and exemplarily an embodiment of an interventional system 100 comprising an optical-shape-sensing-enabled interventional device 125 and a processing system 200. The interventional device 125 is configured for being arranged within a subject 110. The interventional system 100 comprises: an optical shape sensing unit 120 that is configured to provide optical shape sensing data for at least a part of the interventional device 125 by means of an optical fiber embedded within the interventional device 125 and a light source (not shown)” [0071]. Since the interventional system 100 includes an optical shape sensing unit 120 that can provide optical shape sensing data for at least a part of the interventional device 125, under broadest reasonable interpretation, interventional system 100 constitutes system that includes an OSS foreshortening detection device (i.e. the optical-shape-sensing-enabled interventional device 125). Furthermore, Verstege discloses “The interventional system 100 comprises: an optical shape sensing unit 120 that is configured to provide optical shape sensing data for at least a part of the interventional device 125 by means of an optical fiber embedded within the interventional device 125 and a light source (not shown)” [0071]. The optical shape sensing unit 120, in this case, constitutes an OSS sensor. As shown in FIG. 1, the optical shape sensing unit 120 is located within the interventional device 125. Furthermore, Verstege discloses “Interventional device 125 may comprise, e.g., an elongated device such as e.g. a catheter” [0072]. A catheter is an interventional tool that can be used within the body of a subject. Therefore, since the interventional device 125 can include a catheter and the optical shape sensing unit 120 is embedded within the interventional device as shown in FIG. 1, under broadest reasonable interpretation, the interventional device includes an integration of an OSS sensor and at least one interventional tool.
Furthermore, Verstege discloses “Having tracked the shape (i.e. individual positions and/or locations) of the interventional device by means of optical shape sensing, an optical shape sensing unit acquires a wealth of data, referred to herein as “optical shape sensing data” [0011] and “an optical shape sensing unit 120 that is configured to provide optical shape sensing data for at least a part of the interventional device 125 by means of an optical fiber embedded within the interventional device 125” [0071]. Since the optical shape sensing unit is configured to track the shape of the interventional device by acquiring and providing optical shape sensing data for at least a part of the interventional device 125, under broadest reasonable interpretation, the OSS sensor (i.e. the optical shape sensing unit 120) had to have been structurally configured to generate shape sensing data informative of a shape of the OSS sensor.);
“An OSS foreshortening detection method for an interventional device including an integration of an OSS sensor and at least one interventional tool, the OSS sensor for generating shape sensing data informative of a shape of the OSS sensor, the foreshortening detection method comprising:” (Claim 16) (“FIG. 3 shows schematically and exemplarily an embodiment of a method 400 of providing at least one virtual marking for the optical-shape-sensing-enabled interventional device 125. A step 410 refers to providing optical shape sensing data for at least a part of the interventional device. A step 420 refers to providing reconstructed shape data for the interventional device based on the optical shape sensing data. A step 430 refers to providing at least one virtual marking based on said reconstructed shape data” [0074]. Therefore, since the method 400 can be used to detect the shape of at least a part of the interventional device, under broadest reasonable interpretation, the method 400 constitutes a foreshortening detection method.
Furthermore, Verstege discloses “The interventional system 100 comprises: an optical shape sensing unit 120 that is configured to provide optical shape sensing data for at least a part of the interventional device 125 by means of an optical fiber embedded within the interventional device 125 and a light source (not shown)” [0071]. The optical shape sensing unit 120, in this case, constitutes an OSS sensor. As shown in FIG. 1, the optical shape sensing unit 120 is located within the interventional device 125. Furthermore, Verstege discloses “Interventional device 125 may comprise, e.g., an elongated device such as e.g. a catheter” [0072]. A catheter is an interventional tool that can be used within the body of a subject. Therefore, since the interventional device 125 can include a catheter and the optical shape sensing unit 120 is embedded within the interventional device as shown in FIG. 1, under broadest reasonable interpretation, the interventional device includes an integration of an OSS sensor and at least one interventional tool.);
“an OSS foreshortening detection device comprising: an OSS shape controller structurally configured to control a reconstruction of a shape of at least a portion of the interventional device derived from a generation of the shape sensing data by the OSS sensor” (Claim 1) and “an OSS shape controller structurally configured to control a reconstruction of a shape of at least a portion of the interventional device derived from a generation of the shape sensing data by the OSS sensor” (Claim 9) (“an optical shape sensing unit 120 that is configured to provide optical shape sensing data for at least part of the interventional device 125 […]. The processing system 200 comprises a reconstructed shape data providing unit 130 that is configured to provide reconstructed shape data for the interventional device 125; and a virtual marking provider unit 140 that is configured to provide at least one virtual marking based on said reconstructed shape data. Reconstructed shape data providing unit 130 may comprise a shape reconstruction unit, which performs shape reconstruction to deliver reconstructed shape data” [0071]. In this case, since the processing system 200 includes a reconstructed shape data providing unit 130 and a virtual marking provider unit 140, under broadest reasonable interpretation, the processing system 200 constitutes a foreshortening detection device. Furthermore, since the reconstructed shape data providing unit 130 provides a reconstructed shape for the interventional device 125, under broadest reasonable interpretation, the reconstructed shape data providing unit 130 constitutes an OSS shape controller that is structurally configured to control a reconstruction of a shape of at least a portion of the interventional device derived from a generation of the shape sensing data by the OSS sensor.); and 
“an OSS foreshortening controller structurally configured to control a monitoring of any foreshortening of the interventional device within an image of the interventional device, wherein the OSS foreshortening controller is further structurally configured to detect a location of an occurrence of a foreshortening of the interventional device within the image of interventional device derived from the reconstruction of the shape of the at least a portion of the interventional device by the OSS shape controller” (Claim 1) and “an OSS foreshortening controller structurally configured to control a monitoring of any foreshortening of the interventional device within an image of the interventional device, wherein the OSS foreshortening controller is further structurally configured to detect a location of an occurrence of a foreshortening of the interventional device within the image of the interventional device by the OSS shape controller” (Claim 9) (“a virtual marking provider unit 140 that is configured to provide at least one virtual marking based on said reconstructed shape data” [0071] and “The processing apparatus 200A further comprises a virtual marking provider unit 140A that is configured to provide at least one virtual marking based on said reconstructed shape data 220” [0093]. Additionally, regarding foreshortening, Verstege discloses “Due to foreshortening and the inverse perspective of x-ray imaging, it is difficult to do reliable measurements based on x-ray imaging alone. […] The present invention turns of OSS-enabled devices into calibrated devices, thereby eliminating the need for dedicated calibrated devices in cases where OSS-enabled device are used, hence improving the workflow and reducing costs” [0079]. Thus, the OSS-enabled devices can take conditions such as foreshortening into account when performing imaging. As shown in FIG. 12, “A distance d between virtual marking 1301, 1302 is determined by identifying intersection points with two planes (illustrated as rings in FIG. 12) and then determining distance d along interventional device 1320” [0088]. These virtual markings 1301, 1302 under broadest reasonable interpretation can represent a detected location of an occurrence of a foreshortening of the interventional device within the image of the interventional device derived from the reconstruction of the shape of the at least a portion of the interventional device by the OSS shape controller. Therefore, under broadest reasonable interpretation, the virtual marking provider unit 140 constitutes an OSS foreshortening controller that is structurally configured to control a monitoring of any foreshortening of the interventional device within an image of the interventional device.);

“generating with the OSS sensor shape sensing data informative of a shape of the OSS sensor” (Claim 16) (“A step 410 refers to providing optical shape sensing data for at least a part of the interventional device” [0074]. To perform this step 410, the OSS sensor had to be present. Furthermore, Verstege discloses “Having tracked the shape (i.e. individual positions and/or locations) of the interventional device by means of optical shape sensing, an optical shape sensing unit acquires a wealth of data, referred to herein as “optical shape sensing data” [0011] and “an optical shape sensing unit 120 that is configured to provide optical shape sensing data for at least a part of the interventional device 125 by means of an optical fiber embedded within the interventional device 125” [0071]. Since the optical shape sensing unit is configured to track the shape of the interventional device by acquiring and providing optical shape sensing data for at least a part of the interventional device 125, under broadest reasonable interpretation, the OSS sensor (i.e. the optical shape sensing unit 120) had to have been structurally configured to generate shape sensing data informative of a shape of the OSS sensor.); 
“controlling with an OSS foreshortening detection device a reconstruction of a shape of at least a portion of the interventional device derived from a generation of the shape sensing data by OSS sensor” (Claim 16) (“A step 420 refers to providing reconstructed shape data for the interventional device based on the optical shape sensing data” [0074]. For the step 420 to be carried out, the OSS foreshortening detection device (i.e. the reconstructed shape data providing unit 130) had to have been present. Furthermore, Verstege discloses “an optical shape sensing unit 120 that is configured to provide optical shape sensing data for at least part of the interventional device 125 […]. The processing system 200 comprises a reconstructed shape data providing unit 130 that is configured to provide reconstructed shape data for the interventional device 125; and a virtual marking provider unit 140 that is configured to provide at least one virtual marking based on said reconstructed shape data. Reconstructed shape data providing unit 130 may comprise a shape reconstruction unit, which performs shape reconstruction to deliver reconstructed shape data” [0071]. In this case, since the processing system 200 includes a reconstructed shape data providing unit 130 and a virtual marking provider unit 140, under broadest reasonable interpretation, the processing system 200 constitutes a foreshortening detection device. Furthermore, since the reconstructed shape data providing unit 130 provides a reconstructed shape for the interventional device 125, under broadest reasonable interpretation, the reconstructed shape data providing unit 130 constitutes an OSS shape controller that is structurally configured to control a reconstruction of a shape of at least a portion of the interventional device derived from a generation of the shape sensing data by the OSS sensor.);
“a monitoring of any foreshortening of the interventional device within an image of interventional device including the OSS foreshortening controller detecting a location of any occurrence of a foreshortening of the interventional device within the image of interventional device derived from the reconstruction of the shape of the at least a portion of the interventional device by the OSS shape controller” (Claim 16) (“A step 430 refers to providing at least one virtual marking based on said reconstructed shape data” [0074]. For step 430 to be carried out, under broadest reasonable interpretation, the OSS foreshortening detection device had to have been present to perform monitoring of any foreshortening (i.e. shape-sensing) of the interventional device within an image of the interventional device. Furthermore, Verstege discloses “a virtual marking provider unit 140 that is configured to provide at least one virtual marking based on said reconstructed shape data” [0071] and “The processing apparatus 200A further comprises a virtual marking provider unit 140A that is configured to provide at least one virtual marking based on said reconstructed shape data 220” [0093]. Additionally, regarding foreshortening, Verstege discloses “Due to foreshortening and the inverse perspective of x-ray imaging, it is difficult to do reliable measurements based on x-ray imaging along. […] The present invention turns of OSS-enabled devices into calibrated devices, thereby eliminating the need for dedicated calibrated devices in cases where OSS-enabled device are used, hence improving the workflow and reducing costs” [0079]. Thus, the OSS-enabled devices can take conditions such as foreshortening into account when performing imaging. As shown in FIG. 12, “A distance d between virtual marking 1301, 1302 is determined by identifying intersection points with two planes (illustrated as rings in FIG. 12) and then determining distance d along interventional device 1320” [0088]. These virtual markings 1301, 1302 under broadest reasonable interpretation can represent a detected location of an occurrence of a foreshortening of the interventional device within the image of the interventional device derived from the reconstruction of the shape of the at least a portion of the interventional device by the OSS shape controller. Therefore, under broadest reasonable interpretation, the virtual marking provider unit 140 constitutes an OSS foreshortening controller that is structurally configured to control a monitoring of any foreshortening of the interventional device within an image of the interventional device.);
“detecting with the OSS foreshortening detection device, a location of any occurrence of the foreshortening of the interventional device within the image of interventional device derived from the reconstruction of the shape of the interventional device by the OSS shape controller” (Claim 16) (“a virtual marking provider unit 140 that is configured to provide at least one virtual marking based on said reconstructed shape data” [0071] and “The processing apparatus 200A further comprises a virtual marking provider unit 140A that is configured to provide at least one virtual marking based on said reconstructed shape data 220” [0093]. Additionally, regarding foreshortening, Verstege discloses “Due to foreshortening and the inverse perspective of x-ray imaging, it is difficult to do reliable measurements based on x-ray imaging alone. […] The present invention turns of OSS-enabled devices into calibrated devices, thereby eliminating the need for dedicated calibrated devices in cases where OSS-enabled device are used, hence improving the workflow and reducing costs” [0079]. Thus, the OSS-enabled devices can take conditions such as foreshortening into account when performing imaging. As shown in FIG. 12, “A distance d between virtual marking 1301, 1302 is determined by identifying intersection points with two planes (illustrated as rings in FIG. 12) and then determining distance d along interventional device 1320” [0088]. These virtual markings 1301, 1302 under broadest reasonable interpretation represent a detected location of an occurrence of a foreshortening of the interventional device within the image of the interventional device derived from the reconstruction of the shape of the at least a portion of the interventional device by the OSS shape controller. Therefore, under broadest reasonable interpretation, the virtual marking provider unit 140 constitutes an OSS foreshortening controller that is structurally configured to detect a location of any occurrence of the foreshortening of the interventional device within the image of interventional device derived from the reconstruction of the shape of the interventional device by the OSS shape controller.).
Verstege does not teach “a structural configuration of the OSS foreshortening controller configured to detect the location of the occurrence of the foreshortening of the interventional device within the image of interventional device, the structural configuration of the OSS foreshortening controller being structurally configured to: identify an image binning of a plurality of shape nodes of the reconstructed shape of the portion of the interventional device indicative of the foreshortening of the interventional device within the image of interventional device; and/or identify a shape variance of the reconstructed shape of the at least a portion of the interventional device indicative of the foreshortening of the interventional device within the image of interventional device; and/or identify at least one vector between adjacent shape nodes of the reconstructed shape of the at least a portion of the interventional device indicative of the foreshortening of the interventional device within the image of interventional device; and/or identify a segment of the reconstructed shape of the at least a portion of the interventional device having an alpha and a curvature indicative of the foreshortening of the interventional device within the image of interventional device; and/or identify a neighborhood density of at least one shape nodes of the reconstructed shape of the portion of the interventional device indicative of the foreshortening of the interventional device within the image of interventional device” (Claims 1 and 9) or “wherein the OCC foreshortening controller executes at least one of: an identification of an image binning of a plurality of shape nodes of the reconstructed shape of the portion of the interventional device indicative of the foreshortening of the interventional device within the image of interventional device; an identification of a shape variance of the reconstructed shape of the at least a portion of the interventional device indicative of the foreshortening o the interventional device within the image of interventional device; and identification of at least one vector between adjacent shape nodes of the reconstructed shape of the at least a portion of the interventional device indicative of the foreshortening of the interventional device within the image of interventional device; an identification of a segment of the reconstructed shape of the at least a portion of the interventional device having an alpha and a curvature indicative of the foreshortening of the interventional device within the image of interventional device; and an identification of a neighborhood density of at least one shape nodes of the reconstructed shape of the portion of the interventional device indicative of the foreshortening of the interventional device within the image of interventional device” (Claim 16).
Duindam teaches “a structural configuration of the OSS foreshortening controller configured to detect the location of the occurrence of the foreshortening of the interventional device within the image of interventional device, the structural configuration of the OSS foreshortening controller being structurally configured to: identify an image binning of a plurality of shape nodes of the reconstructed shape of the portion of the interventional device indicative of the foreshortening of the interventional device within the image of interventional device; and/or identify a shape variance of the reconstructed shape of the at least a portion of the interventional device indicative of the foreshortening of the interventional device within the image of interventional device; and/or identify at least one vector between adjacent shape nodes of the reconstructed shape of the at least a portion of the interventional device indicative of the foreshortening of the interventional device within the image of interventional device; and/or identify a segment of the reconstructed shape of the at least a portion of the interventional device having an alpha and a curvature indicative of the foreshortening of the interventional device within the image of interventional device; and/or identify a neighborhood density of at least one shape nodes of the reconstructed shape of the portion of the interventional device indicative of the foreshortening of the interventional device within the image of interventional device” (Claims 1 and 9) and “wherein the OCC foreshortening controller executes at least one of: an identification of an image binning of a plurality of shape nodes of the reconstructed shape of the portion of the interventional device indicative of the foreshortening of the interventional device within the image of interventional device; an identification of a shape variance of the reconstructed shape of the at least a portion of the interventional device indicative of the foreshortening o the interventional device within the image of interventional device; and identification of at least one vector between adjacent shape nodes of the reconstructed shape of the at least a portion of the interventional device indicative of the foreshortening of the interventional device within the image of interventional device; an identification of a segment of the reconstructed shape of the at least a portion of the interventional device having an alpha and a curvature indicative of the foreshortening of the interventional device within the image of interventional device; and an identification of a neighborhood density of at least one shape nodes of the reconstructed shape of the portion of the interventional device indicative of the foreshortening of the interventional device within the image of interventional device” (Claim 16) (“The optical fiber 140 forms a fiber optic bend sensor for determining the shape of the instrument 120” [0042], “A shape sensor system, such as the shape sensor system 138 may be used to determine the shape of the entire catheter, not just the tip. The shape of the catheter is used to determine a set of deformation variables (e.g. pitch and yaw angles) at each connection point C in the undeformed model” [0057] and “Navigational assist systems help the clinician route the surgical instruments and avoid damage to the anatomy. These systems can incorporate the use of shape sensors to more accurately describe the shape, pose, and location of the surgical instrument in real space of with respect to pre-procedural or concurrent images” [0003]. Therefore, since the shape sensor system 138 is used to determine the shape of the entire catheter and that shape can be used to determine deformation variables (i.e. to change the shape of the catheter) such that the catheter arrives at a connection point C (see FIGS. 5a-5d), under broadest reasonable interpretation, the shape sensor system performs the step of identifying a shape variance of the reconstructed shape of at least a portion of the interventional device (i.e. catheter) indicative of the foreshortening (i.e. bending) of the interventional device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the OSS foreshortening detection system the OSS foreshortening detection device and the OSS foreshortening detection method of Verstege do as to include the structural configuration of the OSS foreshortening controller being configured to identify a shape variance of the reconstructed shape of at least a portion of the interventional device within the image of the interventional device as disclosed in Duindam in order to make adjustments to the interventional device to reach a connection point C. The shape sensor system in this case determines the shape of an interventional device such that a clinician can route the surgical instruments while avoiding damage to the anatomy surrounding anatomy [Duindam: 0003]. Combining the prior art elements according to known techniques would yield the predictable result of allowing the shape of the interventional device to be monitored such that a clinician minimizes damage to surrounding tissues.
Regarding claims 2, 10 and 17, due to their dependence on claims 1, 9 and 16, these claims inherit the references disclosed therein. These claims only require the primary reference of Verstege. Likewise, Verstege discloses “wherein the at least a portion of the interventional device includes one of: an entire shape of the interventional device; a segment of the interventional device between a proximal device node and a distal device node; a segment of the interventional device within an anatomical region; a segment of the interventional device visible in the image of the interventional device; and a segment of the interventional device supporting a therapy device” (Claims 1, 10 and 17) (“The interventional system 100 comprises: an optical shape sensing unit 120 that is configured to provide optical shape sensing data for at least a part of the interventional device 125 by means of an optical fiber embedded within the interventional device 125 and a light source (not shown)” [0071]. Therefore, the optical shape sensing unit can provide data for at least a part of the interventional device 125. Furthermore, Verstege discloses “As illustrated in FIG. 10, live angle measurements can be done by selecting three virtual markings of three 3D positions 1101, 1102, 1103 on an interventional device 1120 within a subject 1110. […] Conventional angle measurements performed directly in x-ray images are less accurate, because of foreshortening and inverse projection of x-ray. […] By using the 3D shape as proposed by the present invention, these drawbacks may be overcome” [0082] and “As illustrated by FIG. 11, a distance between points 1203, 1204 on interventional device 1220 within subject 1210 can be calculated and shown to the user” [0085] and “A distance d between virtual markings 1301, 1302 is determined by identifying intersection points with two planes (illustrated as rings in FIG. 12) and then determining distance d along interventional device 1320” [0088]. As shown within FIGS. 10-12, the images include a segment of the interventional device that is visible in the image of the interventional device. Therefore, under broadest reasonable interpretation, the at least a portion of the interventional device can include either a segment of the interventional device between a proximal device node and a distal device node (i.e. as shown in FIG. 12); a segment of the interventional device within an anatomical region (i.e. as shown in FIG. 11); a segment of the interventional device visible in the image of the interventional device (i.e. as shown in FIG. 10).).
Regarding claims 4, 12 and 19, due to their dependence on claims 1, 9 and 16, these claims inherit the references disclosed therein. These claims only require the primary reference of Verstege. Likewise, Verstege discloses “wherein the image of the interventional device illustrates a navigation of the interventional device within an anatomical region” (Claims 4 and 12) (“As illustrated by FIG. 11, a distance between points 1203, 1204 on interventional device 1220 within subject 1210 can be calculated and shown to the user (so not only the length along the device but also the Euclidean shortest distance between two points). […] The length of the path that the tip (or any other particular point) of the device travelled during a certain period of time might be useful for the user. For this, not the entire shape of the device needs to be known, but only the position of one point on the device over time. Hence, this benefit may not only apply to OSS, but also to other modalities that can track a point over time” [0085]. As shown in FIG. 11, the image of the interventional device illustrates a navigation of the interventional device 1220 within an anatomical region within the subject 1210.); 
“wherein the OSS sensor is operable to generate the shape sensing data informative of the shape of the OSS sensor as the interventional device is navigated within the anatomical region” (Claims 4 and 12) and “wherein the OSS sensor is generating the shape sensing data informative of a shape of the OSS sensor as the interventional device is navigated within an anatomical region” (Claim 19) (“Having tracked the shape (i.e. individual positions and/or locations) of the interventional device by means of optical shape sensing, an optical shape sensing unit acquires a wealth of data, referred to herein as “optical shape sensing data” [0011] and “an optical shape sensing unit 120 that is configured to provide optical shape sensing data for at least a part of the interventional device 125 by means of an optical fiber embedded within the interventional device 125” [0071]. Furthermore, Verstege discloses “Optical shape sensing technology e.g. provide a three-dimensional shape of an optical fiber. By integrating such a fiber in interventional devices, the shape of the device can be known” [0077]. Since the optical shape sensing unit is configured to track the shape of the interventional device by acquiring and providing optical shape sensing data for at least a part of the interventional device 125, under broadest reasonable interpretation, the OSS sensor (i.e. the optical shape sensing unit 120) had to have been operable to generate shape sensing data informative of a shape of the OSS sensor as the interventional device is navigated within the anatomical region.); 
“wherein the OSS foreshortening controller operable to detect the location of the occurrence of the foreshortening of the interventional device within the image of the interventional device as the interventional device is navigated within the anatomical region” (Claims 4 and 12) and “wherein the OSS foreshortening device is detecting a location of any occurrence of the foreshortening of the interventional device within the image of interventional device within the anatomical region derived from the reconstruction of the shape of the interventional device by the OSS shape controller” (Claim 19) (“a virtual marking provider unit 140 that is configured to provide at least one virtual marking based on said reconstructed shape data” [0071] and “The processing apparatus 200A further comprises a virtual marking provider unit 140A that is configured to provide at least one virtual marking based on said reconstructed shape data 220” [0093]. Additionally, regarding foreshortening, Verstege discloses “Due to foreshortening and the inverse perspective of x-ray imaging, it is difficult to do reliable measurements based on x-ray imaging along. […] The present invention turns of OSS-enabled devices into calibrated devices, thereby eliminating the need for dedicated calibrated devices in cases where OSS-enabled device are used, hence improving the workflow and reducing costs” [0079]. Thus, the OSS-enabled devices can take conditions such as foreshortening into account when performing imaging. As shown in FIG. 12, “A distance d between virtual marking 1301, 1302 is determined by identifying intersection points with two planes (illustrated as rings in FIG. 12) and then determining distance d along interventional device 1320” [0088]. These virtual markings 1301, 1302 under broadest reasonable interpretation can represent a detected location of an occurrence of a foreshortening of the interventional device within the image of the interventional device derived from the reconstruction of the shape of the at least a portion of the interventional device by the OSS shape controller. Therefore, under broadest reasonable interpretation, the virtual marking provider unit 140 constitutes an OSS foreshortening controller that operable to detect the location of the occurrence of the foreshortening of the interventional device within the image of the interventional device as the interventional device is navigated within the anatomical region.).
Regarding claims 5 and 13, due to their dependence on claims 4 and 12, respectively, these claims inherit the references disclosed therein. These claims only require the primary reference of Verstege. Likewise, Verstege discloses “wherein the OSS foreshortening controller is further structurally configured to manage a detection of the location of the occurrence of the foreshortening of the interventional device within the interventional device including at least one of: the OSS foreshortening controller being structurally configured to manage a display of a foreshortening encoding of the interventional device indicative of the detection of the location of the occurrence of the foreshortening of the interventional device within the image of the interventional device; the OSS foreshortening controller being structurally configured to manage a display of an overlay of a foreshortening indicator indicative of the detection of the location of the occurrence of the foreshortening of the interventional device within the image of the interventional device; and the OSS foreshortening controller being structurally configured to manage at least one of a textual reporting and an audible reporting of the detection of the location of the occurrence of the foreshortening of the interventional device within the image of the interventional device” (“A virtual marking provider unit provides at least one virtual marking based on the reconstructed shape data, for example as overlay to an x-ray image” [0102]. As established previously the virtual marking provider unit constitutes an OSS foreshortening controller. In this case, since the virtual marking provider can provide at least one virtual marking to overlay on an x-ray image, under broadest reasonable interpretation, the OSS foreshortening controller (i.e. the virtual marking provider unit) can manage a display of a foreshortening encoding of the interventional device or an overlay of a foreshortening indicator indicative of the detection of the location of the occurrence of the foreshortening of the interventional device. Furthermore, as shown in FIG. 12, Verstege discloses “This is illustrated by FIG. 12 where interventional device 1320 is introduced into subject 1310. A distance between virtual markings 1301, 1302 is determined by identifying intersection points with two planes (illustrated as rings in FIG. 12) and then determining distance d along interventional device 1320” [0088]. As shown in FIG. 12 the markings 1301 and 1302 are include on the interventional device 1320 in a location where the interventional device is curved (i.e. foreshortened). Therefore, under broadest reasonable interpretation, markers (i.e. visual indicators) provided by the virtual marking provider unit are capable of being overlaid on the display to indicate the location of the occurrence of the foreshortening of the interventional device within the image of the interventional device.).
Regarding claims 6, 14, and 20, due to their dependence on claims 1, 9, and 16 respectively, these claims inherit the references disclosed therein. These claims only require the primary reference of Verstege. Likewise, Verstege discloses “wherein the OSS foreshortening controller is operable to detect the location of the occurrence of the foreshortening of the interventional device within the image of the interventional device during a registration of the interventional device and an imaging modality generating imaging data informative of the image of the interventional device” (Claims 6 and 14) and “wherein the OSS foreshortening device is detecting a location of any occurrence of the foreshortening of the interventional device within the image of interventional device during a registration of the interventional device and an imaging modality generating imaging data informative of the image of the interventional device” (Claim 20) (“a virtual marking provider unit 140 that is configured to provide at least one virtual marking based on said reconstructed shape data” [0071] and “The processing apparatus 200A further comprises a virtual marking provider unit 140A that is configured to provide at least one virtual marking based on said reconstructed shape data 220” [0093]. As shown in FIG. 12, “A distance d between virtual marking 1301, 1302 is determined by identifying intersection points with two planes (illustrated as rings in FIG. 12) and then determining distance d along interventional device 1320” [0088]. These virtual markings 1301, 1302 under broadest reasonable interpretation, can represent a detected location of an occurrence of a foreshortening (i.e. curving) of the interventional device within the image of the interventional device derived from the reconstruction of the shape of the at least a portion of the interventional device by the OSS shape controller. Therefore, under broadest reasonable interpretation, the virtual marking provider unit 140 constitutes an OSS foreshortening controller. 
Additionally, regarding detecting the location during a registration of the interventional device and an imaging modality generating imaging data informative of the image of the interventional device, Verstege discloses “Image registration generally relates to mapping different sets of (typically imaging) data into a single coordinate system […] A “reference marker” would then be the known fixed position (and orientation). By detecting the markers in x-ray, it is possible to perform a mapping between markers in x-ray space and in shape space, i.e., a registration. A registration may also be used to determine distances in an x-ray image” [0044] and “As described in more detail herein below, processing system 200 may further comprise an optional region of interest representation unit 320 that is configured for generating a region of interest within the subject 110. Processing system 200 may further comprise an optional registration unit 330 that is configured to register said at least one virtual marking when said interventional device is arranged within said region of interest within the subject 110 with said region of interest representation” [0072]. The virtual marking provider unit 140 is included within the processing system (i.e. the OSS foreshortening detection device). In this case, since mapping (i.e. registration) can be performed between markers in the x-ray space (i.e. imaging modality) and the shape space (i.e. of the interventional device) and the processing system 200 can also include a registration unit 330 that can register that at least one virtual marking when the interventional device is arranged in a region of interest, under broadest reasonable interpretation, the OSS foreshortening controller can detect the location of the occurrence of the foreshortening of the interventional device within the image of the interventional device during a registration of the interventional device and an imaging modality generating imaging data informative of the image of the interventional device.).
Regarding claims 7 and 15, due to their dependence on claims 1 and 14, respectively, these claims inherit the references disclosed therein. These claims only require the primary reference of Verstege. Likewise, Verstege discloses “wherein the OSS foreshortening controller is further structurally configured to manage a detection of the location of the occurrence of the foreshortening of the interventional device within the image of interventional device including at least one of: the OSS foreshortening controller being structurally configured to manage a display of a foreshortening encoding of the interventional device indicative of the detection of the location of the occurrence of the foreshortening of the interventional device within the image of the interventional device; the OSS foreshortening controller being structurally configured to manage a display of an overlay of a foreshortening indicator indicative of the detection of the location of the occurrence of the foreshortening of the interventional device within the image of the interventional device; the OSS foreshortening controller being structurally configured to ascertain at least one repositioning of the imaging modality relative to the interventional device to alleviate the occurrence of foreshortening of the interventional device within the image of interventional device; the OSS foreshortening controller being structurally configured to estimate at least one of a registration error and a registration accuracy based on the detection of the location of the occurrence of the foreshortening of the interventional device within the image of interventional device; the OSS foreshortening controller being structurally configured to manage at least one of a textual reporting and an audible reporting at least one of an ascertained repositioning of the imaging modality relative to the interventional device and an estimation of the at least one of the registration error and the registration accuracy; and the OSS foreshortening controller being structurally configured to manage a recommendation of a viewing angle of an imaging modality for at least one of a segmentation and a registration of the image of the interventional device” (“A virtual marking provider unit provides at least one virtual marking based on the reconstructed shape data, for example as overlay to an x-ray image” [0102]. As established previously the virtual marking provider unit constitutes an OSS foreshortening controller. In this case, since the virtual marking provider can provide at least one virtual marking to overlay on an x-ray image, under broadest reasonable interpretation, the OSS foreshortening controller (i.e. the virtual marking provider unit) can manage a display of a foreshortening encoding of the interventional device or an overlay of a foreshortening indicator indicative of the detection of the location of the occurrence of the foreshortening of the interventional device. Furthermore, as shown in FIG. 12, Verstege discloses “This is illustrated by FIG. 12 where interventional device 1320 is introduced into subject 1310. A distance between virtual markings 1301, 1302 is determined by identifying intersection points with two planes (illustrated as rings in FIG. 12) and then determining distance d along interventional device 1320” [0088]. As shown in FIG. 12 the markings 1301 and 1302 are include on the interventional device 1320 in a location where the interventional device is curved (i.e. foreshortened). Therefore, under broadest reasonable interpretation, markers (i.e. visual indicators) provided by the virtual marking provider unit are capable of being overlaid on the display to indicate the location of the occurrence of the foreshortening of the interventional device within the image of the interventional device. Furthermore, Verstege discloses “In a further embodiment, the display unit is configured to provide a suggested viewing perspective” [0049] and “A suggested viewing perspective (or viewing position), such as, e.g. a table and C-arm position, may be provided based on the position and shape of the device” [0050]. In this case, for the display unit to be able to provide a suggested viewing perspective of the table of C-arm position, under broadest reasonable interpretation, the OSS foreshortening controller had to have been structurally configured to manage a recommendation of a viewing angle of an imaging modality (i.e. the C-arm) for at least one of a segmentation and a registration of the image of the interventional device.).
Regarding claim 8, due to its dependence on claim 1, this claim inherits the references disclosed therein. This claim only requires the primary reference of Verstege. Likewise, Verstege discloses “wherein the interventional tool is one of a vascular interventional tool, an endoluminal interventional tool and an orthopedic interventional tool” (“A further embodiment is illustrated by FIG. 13, where interventional device 1420 is introduced into subject 1410, such as, e.g., a blood vessel. A virtual marking 1401 is provided at the tip of interventional device 1420. The present invention may then be used to determine the distance d (preferably: the shortest distance) to the vessel wall 1402” [0092]. Therefore, since the interventional device 1420 can be inserted into a blood vessel under broadest reasonable interpretation, the interventional tool can be a vascular interventional tool. Furthermore, Verstege discloses “Interventional device 125 may comprise e.g., an elongated device such as e.g. a catheter” [0072] and “Therefore, physicians often use a calibrated device, such as a pigtail catheter 720 (as shown in FIG. 6) introduced into a vessel 710, or a calibrated epidural needle 820 (as shown in FIG. 7)” [0079]. Catheters are devices that are commonly used to direct interventional devices within vascular system (i.e. such as blood vessels). Therefore, the interventional tool can be a vascular interventional tool.).
Response to Arguments
Applicant’s arguments, see Remarks page 19-22, filed 10/15/2021, with respect to rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive. On request by applicant for reconsideration, the examiner finds that the final rejection of 11/05/2021 to have been premature. Therefore, the examiner withdraws the finality of the office action filed 11/05/2021. Accordingly, the current office action is made final because it meets the conditions set forth in MPEP § 706.07(a)  However, upon further consideration, a new ground(s) of rejection is made in view of Duindam et al. US 20130303893 A1 “Duindam” as stated in the 35 U.S.C. 103 rejection above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Froggatt et al. US 20080212082 A1 “Froggatt”;
Flexman et al. US 20180008352 A1 “Flexman”;
Chan et al. US 20130216025 A1 “Chan”.
Froggatt is pertinent to the applicant’s disclosure because it includes “A fiber optic position and/or shape sensing device includes an optical fiber with either two or more single core optical fibers or a multi-core optical fiber having two or more fiber cores” [Abstract].
Flexman is pertinent to the applicant’s disclosure because it relates to “A system for medical device deployment includes an optical shape sensing (OSS) system (104) associated with a deployable medical device (102) or a deployment instrument (107). […] A registration module (128) configured to register OSS data with imaging data to permit placement of the deployable medical device” [Abstract].
Chan is pertinent to the applicant’s disclosure because it relates to “A workstation includes a processor and a memory coupled to the processor. The memory stores a shape sensing module and an image module. The shape sensing module it configured to adjust the imaging device in accordance with the spatial characteristics to provide image collection settings useful for a given medical procedure” [0007].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793        
/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793